  Case 18-20631         Doc 48     Filed 01/16/19 Entered 01/16/19 12:47:55              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-20631
         CRYSTAL D HARRIS JONES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/24/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/11/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-20631        Doc 48      Filed 01/16/19 Entered 01/16/19 12:47:55                 Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                   $0.00
        Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                       $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $0.00
    Court Costs                                                          $0.00
    Trustee Expenses & Compensation                                      $0.00
    Other                                                                $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $0.00

Attorney fees paid and disclosed by debtor:                   $0.05


Scheduled Creditors:
Creditor                                     Claim         Claim         Claim       Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed        Paid          Paid
AES AMERICAN EDUCATION SVC     Unsecured           0.00           NA           NA            0.00        0.00
COOK COUNTY COLLECTOR          Secured       43,459.36     62,618.45     62,618.45           0.00        0.00
COOK COUNTY COLLECTOR          Secured       40,567.84     40,567.84     40,567.84           0.00        0.00
DEPARTMENT STORES NATIONAL BA Unsecured           89.00           NA           NA            0.00        0.00
DISCOVER BANK                  Unsecured          14.00           NA           NA            0.00        0.00
ECMC                           Unsecured           0.00           NA           NA            0.00        0.00
FINGERHUT                      Unsecured           0.00           NA           NA            0.00        0.00
GM FINANCIAL                   Secured        1,428.00       2,177.08     2,177.08           0.00        0.00
GREENFIELD OF RICHTON PARK SFH Secured       16,410.00     16,768.40     16,768.40           0.00        0.00
GREENFIELD OF RICHTON PARK SFH Unsecured     16,410.00            NA           NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured           28.00        524.93       524.93           0.00        0.00
LEAD BANK                      Unsecured         458.00           NA           NA            0.00        0.00
LVNV FUNDING                   Unsecured            NA         234.78       234.78           0.00        0.00
MIRAMED REVENUE GROUP LLC      Unsecured         158.00           NA           NA            0.00        0.00
MIRAMED REVENUE GROUP LLC      Unsecured          79.00           NA           NA            0.00        0.00
MIRAMED REVENUE GROUP LLC      Unsecured          63.00           NA           NA            0.00        0.00
MIRAMED REVENUE GROUP LLC      Unsecured          55.00           NA           NA            0.00        0.00
MIRAMED REVENUE GROUP LLC      Unsecured          55.00           NA           NA            0.00        0.00
MIRAMED REVENUE GROUP LLC      Unsecured          55.00           NA           NA            0.00        0.00
MIRAMED REVENUE GROUP LLC      Unsecured          55.00           NA           NA            0.00        0.00
MIRAMED REVENUE GROUP LLC      Unsecured          55.00           NA           NA            0.00        0.00
NET CREDIT                     Unsecured      3,956.00            NA           NA            0.00        0.00
PRA RECEIVABLES MGMT           Unsecured      3,452.00       1,148.12     1,148.12           0.00        0.00
PRAIRIE ANESTHESIA             Unsecured         135.00        135.00       135.00           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         383.00        383.20       383.20           0.00        0.00
WELLS FARGO BANK NA            Secured      170,000.00    212,040.53    219,446.41           0.00        0.00
WELLS FARGO BANK NA            Secured              NA       7,405.88     7,405.88           0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-20631         Doc 48      Filed 01/16/19 Entered 01/16/19 12:47:55                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $219,446.41                $0.00            $0.00
       Mortgage Arrearage                                 $7,405.88                $0.00            $0.00
       Debt Secured by Vehicle                            $2,177.08                $0.00            $0.00
       All Other Secured                                $119,954.69                $0.00            $0.00
 TOTAL SECURED:                                         $348,984.06                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $2,426.03                $0.00            $0.00


Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                             $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
